NOTICE                                                                      FILED
This Order was filed under            2022 IL App (4th) 200057-U                       July 18, 2022
Supreme Court Rule 23 and is                                                           Carla Bender
not precedent except in the                  NO. 4-20-0057                         4th District Appellate
limited circumstances allowed                                                            Court, IL
under Rule 23(e)(1).                 IN THE APPELLATE COURT

                                              OF ILLINOIS

                                          FOURTH DISTRICT

     THE PEOPLE OF THE STATE OF ILLINOIS,                        )     Appeal from the
                Plaintiff-Appellee,                              )     Circuit Court of
                v.                                               )     Livingston County
     PAUL HARLAN,                                                )     No. 17CF151
                Defendant-Appellant.                             )
                                                                 )     Honorable
                                                                 )     Jennifer Hartmann Bauknecht,
                                                                 )     Judge Presiding.


                   JUSTICE STEIGMANN delivered the judgment of the court.
                   Presiding Justice Knecht and Justice Cavanagh concurred in the judgment.

                                                 ORDER

  ¶1       Held: The appellate court affirmed defendant’s conviction and sentence for criminal
                 sexual assault.

  ¶2               In May 2017, defendant, Paul Harlan was charged by information with three

  counts of criminal sexual assault, a Class 1 felony (counts I-III) (720 ILCS 5/11-1.20(a)(3) (West

  2016)), and three counts of aggravated criminal sexual abuse, a Class 2 felony (counts IV-VI)

  (id. § 11-1.60(d)). The State alleged, generally, that defendant committed acts of sexual

  penetration with J.A., who was a minor and family member of defendant.

  ¶3               In November 2019, the trial court conducted defendant’s bench trial. The State

  called only J.A. to testify; defendant called several witnesses. At the conclusion of the evidence,

  the court found defendant guilty of all counts.

  ¶4               The trial court later sentenced defendant to 8 years in prison on each of his three

  convictions for criminal sexual assault and ordered those sentences to be served consecutively,
for an aggregate prison sentence of 24 years. The court also ordered the criminal sexual assault

convictions merged with the aggravated criminal sexual abuse convictions.

¶5             Defendant appeals, arguing that (1) the evidence was insufficient for the trial

court to convict him of criminal sexual assault and (2) defendant did not receive a fair trial

because the trial court (a) based its judgment on facts not in evidence and (b) misrepresented the

evidence when rendering judgment and sentence. We disagree and affirm.

¶6                                        I. BACKGROUND

¶7                                           A. Charges

¶8             In May 2017, the State charged defendant by information with three counts of

criminal sexual assault (counts I-III) (720 ILCS 5/11-1.20(a)(3) (West 2016)) and three counts of

aggravated criminal sexual abuse (counts IV-VI) (id. § 11-1.60(d)). Counts I through III alleged

that between January 1, 2006, and December 31, 2008, defendant placed his penis in the vagina

(count I), anus (count II), and mouth (count III) of J.A., who was under 18 years old and a family

member of defendant. Id. § 11-1.20(a)(3). Counts IV through VI alleged that between the same

time period defendant placed his penis in the vagina (count IV), anus (count V), and mouth

(count VI) of J.A., while J.A. was between 13 and 17 years old and defendant was at least 5

years older than her. Id. § 11-1.60(d).

¶9                                        B. The Bench Trial

¶ 10           In September 2018, defendant waived his right to a jury trial, and in May 2019,

the trial court conducted defendant’s bench trial at which the following evidence was presented.

¶ 11                                  1. The State’s Evidence

¶ 12           The State presented only the testimony of J.A., who testified that defendant was

her uncle, married to her Aunt Beth, and she had known him her whole life. Throughout her




                                                 -2-
childhood, she visited her aunt and uncle’s home in Blackstone, Illinois. At the age of 14, J.A.

went to live with defendant and Beth because J.A.’s living conditions at her mother’s house were

extremely poor. At defendant’s home, J.A. stayed in a basement bedroom, which was also a

game room.

¶ 13           During J.A.’s first few months living with defendant, defendant regularly let her

have alcohol and even made her alcoholic drinks. J.A. testified defendant would also “wrestle”

with her and watch movies with her while she sat in his lap or cuddled. J.A. testified that, “a

couple of months” after moving into defendant’s house, in the summer of 2006, she had her first

sexual encounter with defendant. J.A. stated that the sexual encounter occurred when she and

defendant were in the living room watching a movie. J.A. was sitting in defendant’s lap, and her

cousins were sleeping on the floor. J.A.’s aunt was sleeping in her bedroom. J.A. had been

drinking. J.A. testified that defendant rubbed her thigh and then carried her downstairs to her

basement bedroom where he touched her breasts and thighs. Defendant took J.A.’s pants off,

touched her vagina with his fingers, and then penetrated her with his penis.

¶ 14           Similar sexual encounters occurred over the ensuing two years while J.A. was

between the ages of 13 and 15. J.A. testified that “[i]n the beginning, [the sexual intercourse] was

probably every other night.” J.A. testified that, for the most part, the sexual encounters happened

at night in the basement bedroom of defendant’s house but would occasionally happen at other

locations, including on one occasion at the “house on Shabbona [Street] in Streator.” J.A.

described that defendant would engage in unprotected sex with her that usually involved vaginal

penetration but also oral or anal penetration. Eventually, J.A. “started fighting back” and did her

best to avoid defendant. When she fought with defendant, he would hold her down, choke her

until she could not breathe, hold onto her wrists, and leave bruises. J.A. stated that this abuse




                                                -3-
occurred from 2006 until 2008 when she gave birth to her son, at which time she moved in with

her mother.

¶ 15           In 2016, a DNA test revealed that David Tyler Gammie was her son’s father. J.A.

testified that Gammie was her boyfriend at the time of the alleged abuse by defendant, though

Gammie was 10 years older than she. J.A. testified that Gammie was the only person she told

about the sexual abuse before she reported it to the police in 2016. Regarding her relationship

with Gammie, J.A. testified that she met him through Beth when she was 13 and they began

having sex shortly after meeting. However, J.A. acknowledged that in a July 2017 written

statement to the La Salle County State Attorney’s Office (La Salle statement), she wrote that she

and Gammie began having sex a week before her fifteenth birthday, after she told him about

defendant’s abuse. J.A. testified that she did not tell anyone else about the abuse. She told only

Gammie because “he made [her] feel safe, and he kept [defendant] away from [her].”

¶ 16           J.A. testified that Gammie would meet her at a ditch near defendant’s house

where she would sometimes hide from defendant. J.A. testified that she and Gammie would talk

and sometimes have sex there. J.A. also said that she did not believe Gammie ever reported to

anyone what she told him about defendant’s sexually assaulting her.

¶ 17           J.A. further testified that, on one occasion, defendant sexually assaulted her at

Gammie’s father’s house on Shabbona Street in Streator. However, on cross-examination, J.A.

acknowledged that she wrote in the La Salle statement that defendant never bothered her when

she was at the house on Shabbona Street. When asked whether what she wrote was a lie, she

responded, “There’s more to that.” Thereafter she admitted that what she wrote was a lie.

¶ 18           J.A. testified to three specific instances of sexual abuse by defendant, the first

being the encounter in defendant’s basement, as earlier described. J.A. testified that the second




                                                -4-
instance occurred one day while Gammie was working at her family’s bar and defendant was

there drinking. J.A. stated that Gammie messaged her to tell her that defendant left the bar and

was drunk. Defendant came home, “pulled” J.A. into the downstairs room, removed her clothing,

choked her, and began raping her. At that time, Gammie came into the house, yelled at

defendant, and defendant chased Gammie through a cornfield outside. The third specific instance

J.A. testified about involved another sexual encounter with defendant in the basement bedroom.

Wesley, J.A.’s cousin and defendant’s son, came downstairs while defendant was engaging in

sexual contact with her. J.A. testified that defendant grabbed Wesley, dragged him upstairs, and

put him to bed.

¶ 19           On cross-examination, J.A. testified that, despite defendant’s conduct, she

returned to defendant’s house voluntarily because she was worried about her cousins. She stated,

however, that she sometimes stayed at her mother’s house or at Gammie’s father’s house on

Shabbona Street. Regarding the years after the alleged abuse, J.A. testified that Gammie invited

defendant to their daughter’s fourth birthday party. She also acknowledged that defendant once

babysat her son when he was an infant. J.A. also testified that in 2013 and 2016 she worked with

defendant at a Kohl’s distribution center in Ottawa, Illinois. She stated that, during breaks, she

sat at the same table as defendant because Gammie also sat at the same table as defendant.

¶ 20           Defendant asked J.A. about an interview she had with Detective Renken from the

Livingston County Sheriff’s Department in January 2017. Defendant asked J.A. if she

remembered telling Renken that she stayed at defendant’s house beginning in sixth or seventh

grade. J.A. responded, “Yes.” Defendant then pointed out to J.A. that she was now testifying she

began staying at defendant’s house in the summer of 2006, when she was 14 years old. J.A.

replied, “There’s more to that, but yes.”




                                                -5-
¶ 21                                  2. Defendant’s Evidence

¶ 22           Defendant chose not to testify but presented several witnesses who testified to the

following.

¶ 23                                       a. Jarrod Witek

¶ 24           Jarrod Witek testified that he was employed as a police officer with the Streator

Police Department. He stated that in October 2016, he interviewed J.A. regarding her allegations

against defendant. J.A. told Witek that defendant began sexually assaulting her when she was 12

or 13 years old and continued until she was about 15 years old. She told him it began in 2005 and

continued until July 2007. When asked if J.A. mentioned the Shabbona Street incident to him,

Witek at first said J.A. had done so. However, when pressed by defendant, Witek explained that

he thought that was what defense counsel had told Witek during the phone call made in

preparation for testifying. After reviewing his report to refresh his recollection, Witek testified

that the Shabbona Street incident was not mentioned in the report.

¶ 25                                     b. Derrick Renken

¶ 26           Derrick Renken testified that he was a detective employed by the Livingston

County Sheriff’s Department. He stated that in January 2017, he interviewed J.A. regarding a

sexual assault allegation she made against defendant. Renkin testified that J.A. (1) told him she

had resided consistently with defendant since she was 12 years old until the beginning of 2008

(when she was 16 years old) and (2) “alluded to” two incidents in which defendant assaulted

her—one at the Shabbona Street residence and the other when Gammie “came in and [defendant]

then chased [Gammie] out of the house through a corn field.” According to Renken, these were

the only instances that J.A. could recall. Renken stated that J.A. did not mention defendant

giving her alcohol before having sex with her.




                                                 -6-
¶ 27                                     c. Tyler Gammie

¶ 28           Gammie testified that he had known defendant for about 13 years, having met him

at a bar Gammie used to work at in Streator, Illinois. Gammie testified that Beth used to work

with Gammie at the bar and he was closer friends with Beth than defendant. Gammie first met

J.A. in February 2008, while she was drinking at the bar. He testified that when they met, he did

not know her age or relationship to defendant. That same night, Gammie and J.A. had sex for the

first time in the back room of the bar. Gammie next saw J.A. at a Rent-A-Center months later,

and she was “visibly pregnant.”

¶ 29           Gammie later stated that he did not actually remember the night he and J.A. had

sex. Gammie attempted to explain that when he earlier testified that they had sex in February

2008, he based that date on J.A.’s having had a nine-month pregnancy with their son, who was

born in November 2008.

¶ 30           Gammie testified further that, between 2005 and 2008, he never spent nights with

J.A. outside defendant’s house or had sex with her outside the house. Gammie also stated that

J.A. never told him about any sexual abuse. Likewise, he testified that he never saw defendant

having sex with J.A. and defendant never chased him into a cornfield. Gammie was unaware that

defendant gave J.A. alcohol.

¶ 31           Gammie testified that after their first child was born in 2008, and J.A. was 17

years old, he and J.A. began dating for “three, four years.” At the time, J.A. was living with her

mother but later moved in with Gammie at his father’s house on Shabbona Street. While they

were dating, Gammie never observed any unusual bruises or marks on J.A. body, nor was he told

about “an occasion where [defendant] came to [Gammie’s] dad’s house and beat and raped her.”

¶ 32           In 2011, J.A. gave birth to their daughter. Gammie and J.A. broke up in 2013,




                                               -7-
when J.A. was 21 years old. In 2015, J.A. and Gammie threw a birthday party for their daughter.

Defendant appeared at the party. According to Gammie, J.A. had been in charge of the guest list.

At the party, Gammie observed J.A. hug defendant and smile and laugh. That same year,

defendant invited both Gammie and J.A. to his wedding. Gammie attended but J.A. did not.

¶ 33           Gammie also testified that, in July 2016, J.A. left their children at his house and

admitted herself to the psychiatric ward at a hospital in Ottawa, Illinois. After J.A. was released,

she wanted the children returned to her, but Gammie initiated custody proceedings and was

awarded temporary custody of the children. Shortly thereafter, law enforcement officers

employed by the Streator Police Department questioned Gammie regarding allegations of sexual

assault against J.A.

¶ 34                          d. Brandon Carr and Matthew Nederbo

¶ 35           Brandon Carr and Matthew Nederbo, defendant’s coworkers at Kohl’s, testified

that J.A., who worked at Kohl’s for less than a year in 2014 or 2015, would regularly sit with

them and defendant during their breaks at work. They said that J.A. and defendant appeared to be

friends and had normal interactions. They also testified that Gammie did not sit with them.

¶ 36                                     e. Wesley Harlan

¶ 37           Wesley Harlan, defendant’s son, testified that he was born in 1997 and in the

summer of 2006, he was nine years old. He testified that he never saw anything unusual happen

between J.A. and defendant. Wesley testified that he did not recall a time in which he saw J.A.

and defendant in the basement together and defendant dragged him by the arm back upstairs.

¶ 38                                     f. Michelle Harlan

¶ 39           Michelle Harlan, defendant’s wife, testified that she worked at Kohl’s with

defendant and J.A. Michelle testified that she sat with defendant and J.A. during breaks.




                                                -8-
Michelle stated that (1) J.A. and defendant were friendly with one another and (2) Gammie did

not sit at the table with them. Michelle also testified that J.A. asked Michelle and defendant to

babysit J.A.’s son when he was three or four years old. Michelle also recounted a time when she

and defendant ran into J.A. in the grocery store. J.A. hugged defendant and Michelle and invited

them to her daughter’s fourth birthday party. Michelle and defendant attended the party, and J.A.

greeted them in a similar way. Michelle testified she and defendant invited J.A. to their wedding

in 2015. J.A. responded that she would attend, but J.A. did not attend.

¶ 40                              C. The Trial Court’s Decision

¶ 41           The trial court began its oral ruling by stating the following:

               “The Court has an opportunity to review [the] testimony. *** I have not only had

               a chance to review the transcript, that partial transcript, but I also have my notes

               again which are very detailed. So, I'm very comfortable in the facts that I am

               going to find here and how the evidence, in my opinion what the evidence

               showed.”

¶ 42            The trial court then remarked that the case “boils down to credibility” and

discussed its findings regarding the credibility of defendant’s witnesses, beginning with

Gammie. The court stated as follows:

               “Tyler Gammie was called and relied on pretty heavily by the Defendant to

               contradict and rebut [J.A.’s] testimony particularly about the relationship that

               [J.A.] had with Mr. Gammie and the disclosures that she may or may not have

               made to him at that time.

                       ***

                       In regards to Tyler Gammie, he wasn’t a credible witness. He was a




                                                -9-
               terrible witness. *** He was a horrible witness, and he was a biased witness.

               Obviously, as the State pointed out, he’s involved in a contested custody

               proceeding or was involved in a contested custody proceeding with [J.A.] so

               surely he’s not a friend of hers any longer; and he was very clearly taking

               advantage of [J.A.] during this time period. He tried to downplay his relationship

               and his friendship with the Defendant, and I think that Gammie did that in order

               to bolster his own testimony.

                                               ***

                       It’s pretty clear that Gammie had his own hide to worry about. I have no

               doubt that he flat out lied to me, and quite frankly I think he should be charged

               with perjury. He’s a liar, and that is the Defendant’s strong witness.

                       *** [H]e just was a terrible, terrible witness. One of the worst witnesses

               I’ve ever seen.”

¶ 43           Regarding J.A.’s testimony, the trial court found her to be “detailed, consistent,

and sincere.” The court viewed J.A.’s decisions between 2006 and 2008 in the context of her

being 14 or 15 years old at the time, particularly her decision to continue residing at defendant’s

house. The court stated that J.A.’s providing testimony about defendant’s sexual abuse “seemed

very hard on her,” noting that J.A. “shut down” during cross-examination. “And I think probably

that’s what happened during the time that this abuse was going on that she just shut down.” The

court further observed that even on cross-examination, J.A. “did not contradict herself.”

¶ 44           Regarding J.A.’s motive for pressing charges against defendant, the trial court

stated that “there absolutely is no motive here for her to make any of this up. She has no reason

to fabricate any of this. She gains absolutely nothing, nothing by coming forward right now.”




                                               - 10 -
The court determined that J.A.’s acting friendly with defendant once she moved out of his house

was not inconsistent with the allegations or her testimony.

               “[J]ust because she worked at the same place as the Defendant or was cordial to

               him in public or friendly with him in public, none of that means that all of this

               stuff didn’t happen. *** The fact that she’s trying to act normal and lead a normal

               life with her uncle it’s not like it’s some guy that lives in the neighborhood that

               she can just stay away from. It’s her uncle.”

¶ 45           The trial court did not find defendant’s argument—that if, in fact, J.A. had been

sexually abused, she would not have continued to live with defendant—persuasive. The court

observed that, in light of J.A.’s age and the “horrible” conditions of her mother’s house, “She’s

trying to go to a place where she can have some normalcy, and then she's taken advantage of by

her uncle and his best friend.” The court stated that inconsistencies in J.A.’s testimony with

respect to dates of the sexual abuse were not significant because of the amount of time that had

passed.

¶ 46           The trial court found that Renken’s and Witek’s testimony did not undermine

J.A.’s testimony because the evidence was unclear as to what questions J.A. was asked. The

questions the court knew J.A. was asked were vague and her answers were, for the most part,

consistent with what she said at trial. “Those statements to law enforcement [(regarding the

Shabbona Street incident)] and none of that [(the cornfield incident)] actually contradicts or

impeaches her testimony.” In addition, regarding Witek’s testimony, the court found him less

credible because during his testimony he “assumed whatever [defense counsel] told him on the

phone” when asked about what J.A. had reported to him.

¶ 47           The trial court stated that it did not have any reason to doubt the testimony of




                                               - 11 -
defendant’s coworkers. However, it did not find Michelle credible because “[s]he is obviously a

very biased witness since” defendant was her husband. The court also did not “put much weight

on Wesley’s testimony either given his age at the time all of this was happening and how much

time has passed.” The court continued, “But even if I believe all of the testimony from all of

those folks, again it doesn’t contradict or undermine the testimony of [J.A.]”

¶ 48           The trial court found defendant guilty of three counts of criminal sexual assault

and three counts of aggravated criminal sexual abuse. The court ordered the aggravated criminal

sexual abuse convictions merged with the criminal sexual assault convictions and, following a

sentencing hearing, the court sentenced defendant to three consecutive terms of 8 years in prison,

for an aggregate sentence of 24 years.

¶ 49           This appeal followed.

¶ 50                                      II. ANALYSIS

¶ 51           Defendant appeals, arguing that (1) the evidence was insufficient for the trial

court to convict him of criminal sexual assault and (2) defendant did not receive a fair trial

because the trial court (a) based its judgment on facts not in evidence and (b) misrepresented the

evidence when rendering judgment and sentence. We disagree and affirm.

¶ 52              A. Defendant Was Proved Guilty Beyond a Reasonable Doubt

¶ 53                                   1. The Applicable Law

¶ 54           “ ‘The State bears the burden of proving each element of an offense beyond a

reasonable doubt.’ ” People v. Williams, 2020 IL App (4th) 180554, ¶ 45, 167 N.E.3d 233

(quoting People v. Sturgeon, 2019 IL App (4th) 170035, ¶ 54, 126 N.E.3d 703). “A person

commits criminal sexual assault if that person [(1)] commits an act of sexual penetration and:

*** [(2)] is a family member of the victim, and [(3)] the victim is under 18 years of age.” 720




                                               - 12 -
ILCS 5/11-1.20(a)(3) (West 2020).

¶ 55           “It remains the firm holding of [the Illinois Supreme Court] that the testimony of

a single witness, if positive and credible, is sufficient to convict, even though it is contradicted

by the defendant.” People v. Siguenza-Brito, 235 Ill. 2d 213, 228, 920 N.E.2d 233, 242 (2009).

¶ 56           A reviewing court will not “substitute its judgment for that of the fact finder on

questions involving the weight of the evidence or the credibility of the witnesses.” Sturgeon,

2019 IL App (4th) 170035, ¶ 55. Additionally, appellate courts draw all reasonable inferences in

favor of the prosecution and “will not reverse the trial court’s judgment unless the evidence is so

unreasonable, improbable, or unsatisfactory as to create a reasonable doubt of the defendant’s

guilt.” People v. Cline, 2022 IL 126383, ¶ 29. “A reviewing court will not reverse a defendant’s

conviction ‘simply because there is contradictory evidence or because the defendant claims a

witness was not credible.’ ” Sturgeon, 2019 IL App (4th) 170035, ¶ 56 (quoting People v.

Mendez, 2013 IL App (4th) 110107, ¶ 17, 985 N.E.2d 1047).

¶ 57                                         2. This Case

¶ 58           In the present case, defendant’s only contention is that the State failed to prove

that defendant committed acts of sexual penetration with J.A. Specifically, defendant argues that

J.A., who was the State’s only witness, was not credible because she was impeached at trial on

key facts by her prior inconsistent statements regarding (1) the location of the abuse, (2) the first

instance of the abuse, and (3) the time period during which the abuse took place. Defendant

further argues that J.A.’s testimony was “contrary to human experience” when she alleged that

(1) the abuse occurred in the house with her aunt and cousins present and (2) she continued to

associate with defendant into her adulthood.

¶ 59           Reviewing J.A.’s testimony in the light most favorable to the State, we conclude




                                                - 13 -
that the evidence was sufficient to support defendant’s convictions for criminal sexual assault.

Defendant argues that J.A.’s testimony was not credible because of alleged inconsistencies

between her testimony and the prior statements she had given police, as well as with Gammie’s

testimony. However, credibility determinations are to be made by the trier of fact. Sturgeon,

2019 IL App (4th) 170035, ¶ 55. The trier of fact in the present case was the experienced trial

court, which explicitly found J.A.’s testimony to be credible and explained its reasoning. “[T]he

testimony of a single witness, if positive and credible, is sufficient to convict, even though it is

contradicted by the defendant.” People v. Wells, 2019 IL App (1st) 163247, ¶ 23, 136 N.E.3d

1055. Further, a witness’s inability to recall exact dates or times does not in itself create

reasonable doubt but may instead affect the weight the court gives to her testimony. People v.

Nevilles, 2021 IL App (1st) 191388, ¶ 59.

¶ 60           Because this court has no reason to disagree with the trial court’s finding that J.A.

was a credible witness, we conclude that J.A.’s testimony was sufficient to support defendant’s

convictions. J.A. testified that, when she was a teenager living in defendant’s house, defendant

repeatedly and regularly sexually assaulted her and engaged in oral, anal, and vaginal sex with

her. As the trial court noted, nothing in the record showed that J.A. had any motive or reason to

falsely accuse defendant of these offenses.

¶ 61           When one draws all reasonable inferences in favor of the State, none of the

alleged “inconsistencies” defendant points to in J.A.’s testimony, were so unreasonable,

improbable, or unsatisfactory as to create a reasonable doubt of defendant’s guilt.

¶ 62           Much of defendant’s argument, both at trial and on appeal, depends heavily on the

testimony of Gammie to contradict and rebut J.A.’s testimony. But the experienced trial court

determined, “[Gammie] was a terrible, terrible witness. One of the worst witnesses [the court]




                                                - 14 -
ever [saw].” The record supports the court’s assessment. Accordingly, we are not inclined to

substitute our judgment for that of the court, which observed the live testimony of each of the

witnesses. See People v. Linscott, 114 Ill. 2d 340, 354, 500 N.E.2d 420 (1986) (Clark, J.,

concurring) (“[Credibility] judgments[ ] *** rest heavily upon demeanor evidence unavailable to

the reviewing court. We cannot hear the tremor in a witness’[s] voice or see the sweat on his

palms.”).

¶ 63              Further, regarding J.A.’s testimony being “contrary to human experience,” the

trial court found that J.A.’s testimony was hardly inconsistent with the allegations against

defendant. Defendant contends that if J.A. was sexually abused, (1) she would not have later

been friendly with defendant, (2) the abuse could not have occurred at defendant’s family home

while his family was present without being discovered, and (3) she would not have continued to

live at defendant’s house. We note defendant does not argue how these facts are inconsistent

with sexual abuse, only that to believe such testimony is “illogical and unbelievable,” a

conclusion with which we do not agree. The court reasoned that J.A. was simply trying to live a

normal life and as a 14- or 15-year-old victim of sexual abuse, she could not be “expected to

make better decisions.” The court’s reasoning was not unreasonable.

¶ 64              Accordingly, we conclude that (1) the record supports the court’s finding J.A.’s

testimony credible and (2) the State provided sufficient evidence to convict defendant of criminal

sexual assault.

¶ 65                          B. Defendant Was Not Denied a Fair Trial

¶ 66              Defendant next argues that the trial court erred by basing its “findings on matters

of conjecture and speculation of matters not on the record.” Initially, we note that defendant

forfeited this claim on appeal because he did not preserve the issue by both objecting to the trial




                                                 - 15 -
court’s findings at trial and raising the issue in a posttrial motion. See People v. Williams, 2022

IL 126918, ¶ 48 (“To preserve a purported error for appellate review, a defendant must object to

the error at trial and raise the error in a posttrial motion.”). However, defendant contends that we

can review the claim as either first-prong or second-prong plain error.

¶ 67           Appellate courts may review a defendant’s forfeited claim under the plain-error

doctrine in either one of the following two instances:

                       “(1) when ‘a clear or obvious error occurred and the evidence is so closely

               balanced that the error alone threatened to tip the scales of justice against the

               defendant, regardless of the seriousness of the error,’ or (2) when ‘a clear or

               obvious error occurred and that error is so serious that it affected the fairness of

               the defendant’s trial and challenged the integrity of the judicial process, regardless

               of the closeness of the evidence.’ ” People v. Walker, 2021 IL App (4th) 190073,

               ¶ 17 (quoting People v. Sebby, 2017 IL 119445, ¶ 48, 89 N.E.3d 675).

The usual first question to address under either prong of plain-error doctrine is whether clear or

obvious error occurred at all. Id. If not, then the plain-error doctrine does not apply. Id.

¶ 68           In the present case, defendant asserts numerous instances of alleged error in the

trial court’s ruling but, upon our review of the record, we conclude that each of these alleged

errors is simply defendant’s splitting hairs, parsing through a cold record for the slightest

semantic irregularity, and inviting us to second-guess the trial court’s well-founded inferences

and credibility assessments so that defendant might have a second bite at the apple. We

emphatically decline defendant’s invitation.

¶ 69           We recognize that “[a] trial court’s failure to recall and consider testimony that is

crucial to the defense may violate the defendant’s right to due process.” People v. Williams, 2017




                                                - 16 -
IL App (1st) 150795, ¶ 39, 87 N.E.3d 353. However, a trial court’s “minor misstatement” of

evidence that did not affect the basis of the court’s ruling does not violate due process. Id.

Further, a trial court is presumed to know the law and “may draw or reject inferences based on

the evidence” before it. People v. Joiner, 2018 IL App (1st) 150343, ¶ 72, 104 N.E.3d 1251.

¶ 70           In the present case, the trial court’s inferences and credibility determinations were

soundly based in the trial record. Defendant provides no affirmative indication that the court

failed to consider, failed to remember, or misremembered any evidence that went to the crux of

defendant’s defense; instead, defendant’s argument relates primarily to impeachment evidence.

¶ 71           In closing, we thank the trial court for providing a thorough record for review,

which detailed (1) its decision, (2) its reasoning underlying that decision, and (3) its findings

regarding what the evidence showed and the credibility of the witnesses.

¶ 72                                    III. CONCLUSION

¶ 73           For the reasons stated, we affirm the trial court’s judgment.

¶ 74           Affirmed.




                                                - 17 -